/V5V-/V
COA#       08-12-00292-CR                     OFFENSE:        28.02

           Roy Robertson Mallard Jr. v.
STYLE: The state of Texas                     COUNTY:         Tarrant

COA DISPOSITION:      AFFIRMED                TRIAL COURT:    213th District Court


DATE: 9/24/14                 Publish: NO     TC CASE #:      1216298D




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


          Roy Robertson Mallard Jr. v.
STYLE:   The State of Texas                        CCA#:


        APhtL/.j/J?-^              Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:
         ^gfts??^                                  JUDGE:
DATE:      O^llilzViJ-                             SIGNED:                     PC:

JUDGE:          A* UaA*^-                          PUBLISH:                    DNP:



                                                    \
                                                                                MOTION FOR

                                          REHEARING IN CCA IS:

                                          JUDGE: